Citation Nr: 0000135	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  94-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia 
with reflux, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals, 
right epididymectomy and hydrocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1985.  The record also indicates approximately two years of 
prior unconfirmed active duty.  This appeal arises from June 
1991 and subsequent rating decisions of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, regional office 
(RO).  The June 1991 rating decision, in part, denied the 
veteran's claims for an increased evaluation for hiatal 
hernia with reflux and for a compensable evaluation for 
residuals, right epididymectomy and hydrocele.

In February 1996, a hearing was held at Atlanta, Georgia, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1999).

In May 1996, the Board granted service connection for a 
chronic low back disorder, and remanded the increased 
evaluations claims for additional development.  Subsequently, 
a June 1999 rating action continued the prior evaluations.

The June 1999 rating action also assigned a 10 percent 
evaluation to the veteran's service connected lower back 
disorder.  The veteran was informed of that decision by 
letter dated on July 27, 1999.  The veteran did not express 
disagreement with the rating assigned to that disability, and 
no statement of the case with respect to the evaluation was 
issued.  On the informal hearing presentation to the Board 
dated in December 1999, the veteran's representative 
expressed disagreement with the initial disability evaluation 
assigned to the back disability.  However, the Board notes 
that a notice of disagreement must be filed with the RO.  See 
38 C.F.R. § 20.300 (1999).  Thus the Board does not have 
jurisdiction over that issue.  If the veteran desires to 
appeal the initial rating of the lower back disability, he 
should file an appropriate notice of disagreement with the RO 
prior to July 27, 2000.

The issue of entitlement to a compensable evaluation for 
residuals, right epididymectomy and hydrocele, will be 
addressed in the remand portion of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for hiatal hernia with reflux.

2.  The service-connected hiatal hernia with reflux is 
currently manifested by objective evidence of 
gastroesophageal reflux, with complaints of chest pain, 
pyrosis and intermittent dysphagia, but no showing of 
vomiting, hematemesis, weight loss, melena, substernal or arm 
or shoulder pain, or considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 10 percent for 
hiatal hernia with reflux have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The service medical records indicate that the veteran was 
noted to have reflux esophagitis in October 1982.  Service 
connection for hiatal hernia with reflux was granted in 
October 1985, and a 10 percent evaluation was assigned from 
May 1985.  That evaluation has been continued in subsequent 
rating actions.  The veteran contends that he is entitled to 
a compensable evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The highest rating provided by the VA 
Schedule for Rating Disabilities for a hiatal hernia is 60 
percent, and that rating contemplates a level of impairment 
which includes symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The current 10 percent rating is appropriate where 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).

The veteran underwent a cholecystectomy in January 1991.  An 
esophagogastroduodenoscopy conducted at that time showed a 
hiatal hernia, but no reflux.  

A VA examination was conducted in August 1998.  The veteran 
described worsening chest discomfort and burning.  He also 
reported periumbilical pain and diarrhea.  The veteran denied 
weight change, vomiting, melena, and blood in the stool.  The 
veteran did not take any medications for gastrointestinal 
complaints.  On examination, there was mild periumbilical 
tenderness to deep palpation, but bowel sounds were present 
and abdomen was soft.  There was no rebound or guarding.  
Rectal examination was normal.  The assessment was symptom 
complex of chest pain and burning highly consistent with 
reflux.  The examiner noted that there was no indication of 
anemia, hematemesis or melena.  A September 1998 addendum to 
the report stated that the diagnosis was gastroesophageal 
reflux disease, and no further testing was recommended.

The medical evidence of record indicates that the veteran's 
service connected hiatal hernia with reflux is manifested by 
objective evidence of hiatal hernia and gastroesophageal 
reflux, with complaints of chest pain, pyrosis and 
intermittent dysphagia.  Based upon these findings, the Board 
finds that the veteran is properly evaluated at the 10 
percent evaluation for hiatal hernia with reflux, since he 
has two or more of the symptoms for the 30 percent 
evaluation, but of less severity.  There is no basis for a 30 
percent evaluation since the evidence does not demonstrate a 
considerable impairment of health due to persistently 
recurrent epigastric distress, accompanied by substernal or 
arm or shoulder pain.  There is also no showing of vomiting, 
hematemesis, weight loss, or melena which would support a 60 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(1999).  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


ORDER

An evaluation in excess of 10 percent for hiatal hernia with 
reflux is denied.


REMAND

Pursuant to the Board's previous remand, a fee basis 
urological examination was conducted by James K. Bennett, 
M.D., in August 1998.  Review of that examination report 
indicates that the examiner discussed with the veteran the 
possibility that a right orchiectomy may be needed.  The 
veteran was to be treated with medication and to return for 
follow-up with the same physician in six weeks.  It is not 
clear from the record if the veteran was seen again by Dr. 
Bennett and/or if he underwent an orchiectomy.  As the 
evaluation of his service connected disability would be 
affected if he were to undergo an orchiectomy, the Board is 
unable to proceed without further information.  Accordingly, 
the RO should contact the veteran and/or Dr. Bennett to 
determine whether or not any follow-up treatment was performed 
and whether the veteran has undergone an orchiectomy.  All 
additional records pertaining to urologic treatment of the 
veteran must be obtained and associated with the claims 
folder.

VA has a duty to assist the veteran in the development of his 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is REMANDED to the RO for the following 
development:  

The RO should contact the veteran and/or 
James K. Bennett, M.D. to determine whether 
or not any follow-up treatment of the 
veteran was undertaken and whether the 
veteran has undergone a right orchiectomy.  
All additional records pertaining to 
urologic treatment of the veteran must be 
obtained and associated with the claims 
folder.  If indicated, a VA urologic 
examination should be scheduled.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran , he and his representative should be provided with 
an appropriate supplemental statement of the case and the 
case should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



